SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 11, 2010 NanoAsia Ltd. (Exact name of registrant as specified in its charter) Nevada 333-156409 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 495 State Street Suite # 459, Salem, Oregon (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:971-239-4166 Shop G18-19 Zheng Cheng Bu Xing Jie, Changping, Dongguan Guangdong China 523560 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents CURRENT REPORT ON FORM 8-K NANOASIA LTD. TABLE OF CONTENTS Item 1.01. Entry into a Material Definitive Agreement 3 Item 2.01. Completion of Acquisition or Disposition of Assets 4 Merger 4 Description of Our Company 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Risk Factors 21 Directors and Executive Officers 32 Executive Compensation 34 Security Ownership of Certain Beneficial Owners and Management 36 Certain Relationships and Related Transactions 36 Item 3.02. Unregistered Sales of Equity Securities 41 Item 5.01. Changes in Control of Registrant. 41 Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. 42 Item 5.06. Change in Shell Company Status. 39 Item 9.01. Financial Statements and Exhibits 42 2 Table of Contents Item 1.01. Entry into a Material Definitive Agreement The Merger On February 11, 2010, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Ad Systems Communications, Inc., a privately held Oregon corporation (“Ad Systems”), and NanoAsia Acquisition Corp. (“Acquisition Sub”), our newly formed wholly-owned Nevada subsidiary. In connection with the closing of this merger transaction, Ad Systems merged with and into Acquisition Sub (the “Merger”) on February 11, 2010, with the filing of articles of merger with the Nevada secretary of state.As a result of the Merger, Ad Systems no longer exists and Acquisition Corp. became our wholly-owned subsidiary. In addition, pursuant to the terms and conditions of the Merger Agreement: § The sole shareholder of all of the capital stock of Ad Systems issued and outstanding immediately prior to the closing of the Merger exchanged his shares into 4,000,000 shares of our common stock. As a result, the sole shareholder of Ad Systems received 4,000,000 newly issued shares of our common stock. § As a result, immediately following the Merger, there were 13,000,000 shares of our common stock issued and outstanding. § Our board of directors was reconstituted to consist of Joseph M. Heil who, prior to the Merger, was a director of Ad Systems. § Ad Systems provided customary representations and warranties and closing conditions, including approval of the Merger by its sole shareholder. As of the date of the Merger Agreement and currently, there are no material relationships between us or any of our affiliates and Ad Systems, other than in respect of the Merger Agreement. The foregoing description of the Merger Agreement does not purport to be complete and is qualified in its entirety by reference to the complete text of the Merger Agreement, which is filed as Exhibit 2.1 hereto and incorporated herein by reference. Sale of NanoAsia Business Immediately following the closing of the Merger, in a separate transaction, our former Chief Executive Officer and sole director, Mr. Ryan Chi Wing So, along with our former Secretary, Sien Ting Cindy Tsang, and our former majority shareholder, Chun Fong Tsang, agreed to purchase our former nano-technology business in exchange for the cancellation and return all of their collective common stock into treasury and the forgiveness of debts we owed to them. Specifically, in the Agreement of Conveyance, Transfer and Assignment of Assets and Assumption of Obligations (“Asset Transfer Agreement”), these parties retired 6,400,000 shares of our common stock and forgave our company $64,000 in related party payables in exchange for our prior business of nano-technology and any assets that relate to that business. 3 Table of Contents The foregoing description of the Asset Transfer Agreement does not purport to be complete and is qualified in its entirety by reference to the complete text of the Asset Transfer Agreement, which is filed as Exhibit 2.2 hereto and incorporated herein by reference. Item 2.01. Completion of Acquisition or Disposition of Assets As used in this Current Report on Form 8-K, all references to the “Company,” “Ad Systems,” “we,” “our” and “us” or similar terms, refer to Ad Systems Communications, Inc., including its predecessors and its subsidiaries, except where the context makes clear that the reference is only to Ad Systems. Information about the Company and the principal terms of the Merger are set forth below. Merger The Merger. On February 11, 2010, in accordance with the Merger Agreement dated February 11, 2010, Ad Systems merged with and into our Acquisition Sub, and the sole stockholder of Ad Systems received 4,000,000 shares of our common stock. As a result, at closing, in exchange for 100% of the outstanding capital stock of Ad Systems, the sole stockholder of Ad Systems received 4,000,000 shares of our common stock, which represented approximately 60.60% of our outstanding common stock following the Merger and related transactions described in Item 1.01 of this Current Report. At the time of the Merger, neither we nor Ad Systems had any options to purchase shares of capital stock outstanding. Additionally, at the time of the Merger, neither we nor Ad Systems had any warrants to purchase shares of capital stock outstanding. There were 9,000,000 shares of our common stock outstanding before giving effect to the stock issuances in the Merger and the cancellation of 6,400,000 shares by Messrs. Ryan Chi Wing So and Chun Fong Tsang. Following these events, there were 6,600,000 shares outstanding, including: Shares Held by: Ad Systems Shareholders Existing shareholders The shares of our common stock issued to the former sole holder of Ad Systems’s capital stock in connection with the Merger were not registered under the Securities Act of 1933, as amended (the “Securities Act”), but were issued in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act and/or Regulation D promulgated under that section, which exempts transactions by an issuer not involving any public offering. Prior to the Merger, there were no material relationships between us and Ad Systems, or any of their respective affiliates, directors or officers, or any associates of their respective officers or directors, other than as disclosed in this Current Report. 4 Table of Contents General Changes Resulting from the Merger. We have sold our interest in our prior business of nano-technology and any assets that relate to that business to Mr. Ryan Chi Wing So, along with our former Secretary, Sien Ting Cindy Tsang, and our former majority shareholder, Chun Fong Tsang in exchange for the cancellation of 6,400,000 shares of our common stock owned by them, and the forgiveness of related party indebtedness owed by us to him in the amount of $64,000.We intend to carry on the business of Ad Systems, as our primary line of business. We have relocated our principal executive offices to 495 State Street Suite # 459, Salem, Oregon 97301and our telephone number is 971-239-4166. Pre-Merger stockholders of Ad Systems will be required to exchange their existing Ad Systems stock certificates for our certificates. Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. As of February 11, 2010, our shares were quoted on the OTCBB under the symbol “NNAS.OB” The Merger and its related transactions were approved by the holders of a requisite number of shares of (i) Ad Systems’s common stock by written consent in lieu of a meeting, and (ii) NanoAsia Acquisition Corp.’s common stock by written consent in lieu of a meeting. Under Oregon law, Ad Systems’s stockholders who did not consent to the Merger may demand in writing, pursuant to the exercise of their appraisal rights, that Ad Systems pay them the fair value of their shares. Determination of fair value is based on all relevant factors, except for any appreciation or depreciation resulting from the anticipation or accomplishment of the Merger.One Hundred percent of the stockholders of Ad Systems consented to the Merger and thus no appraisal rights may be exercised under Oregon law. Changes to the Board of Directors. Ryan Chi Wing So resigned as our President, CEO and director. Sien Ting Cindy Tsang resigned as our Secretary.Pursuant to the terms of the Merger Agreement, Joseph M. Heil who prior to the Merger was a director of Ad Systems Communications, Inc., was appointed as our sole officer and director. All directors hold office for one-year terms until the election and qualification of their successors. Officers are elected by the board of directors and serve at the discretion of the board. Accounting Treatment. The Merger is being accounted for as a purchase of the assets of Ad Systems Consequently, the assets and liabilities of Ad Systems will be restated to their fair values. Our consolidated financial statements after completion of the Merger will include the assets and liabilities of companies, our historical operations and the operations of Ad Systems from the closing date of the Merger.Except as described herein, no arrangements or understandings exist among present or former controlling stockholders with respect to the election of members of our board of directors and, to our knowledge, no other arrangements exist that might result in a future change of control of the Company. We will continue to be a “small business issuer,” as defined under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), following the Merger. 5 Table of Contents Description of Our Company Company Overview We were incorporated as “NanoAsia Ltd.” (“NanoAsia”) on September 19, 2007, in the State of Nevada for the purpose of purchasing chemicals produced through the use of nano-technology by NanoDuck China, using those chemicals to treat finished garments for companies that manufacture and sell clothing, and selling those chemicals to fabric mills who wish to produce and sell fabrics with special performance features. However, we recently determined that our current business model was inferior to the opportunity we discovered with Ad Systems. Accordingly, on February 11, 2010, we entered into the Merger Agreement with Ad Systems, whereby we acquired all of the assets, liabilities, and business operations of Ad Systems. In consequence of entering into the Merger Agreement, we have determined to pursue the business plan of Ad Systems. We are currently engaged in the cable television advertising business. Our Business We are engaged in the business of developing, manufacturing, selling, and managing advertisement insertion hardware and software systems and services (our "Products" and “Services”). We have specifically targeted second and third tier cable TV operators that deploy national cable TV networks in the U.S. However, we do have plans to expand our operations to certain international markets. Our Product enables local cable operators (our “Customers”) to insert advertising in both conventional and nontraditional cable TV systems. Our Services to the operator consist of acquiring advertising spots from local, regional, and national advertisers; scheduling, running, and billing for playback time; installing and maintaining the associated hardware and software; providing ongoing support; and managing ad sales, all on a revenue share basis. We are an independent provider of designated market area (“DMA”) based cable TV advertising sales and commercial delivery in the U.S. We expect that our international expansion will initially focus on market opportunities in India and Latin America, followed by Canada. We intend to continue to focus the placement of our Products with independently-owned cable TV systems, franchised cable operators, colleges and university campuses, hotels, resorts, and other multi-dwelling-units (“MDUs”). We provide ad-insertion technology and services to Customers who were previously unable to benefit from this technology due to the prohibitively high cost of most ad-insertion systems. Our hardware is significantly less expensive to produce than traditional systems, and we maintain ownership of the system when we place it with a Customer.
